COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
NO.
2-07-326-CR                           
 
DAVID ASATI ANUNDA                                                    APPELLANT
 
                                                      V.
THE STATE OF TEXAS                                                                 STATE
                                                   ----------
             FROM THE 396TH
DISTRICT COURT OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered AAppellant=s Motion To
Dismiss Appeal.@  The motion is granted.  We withdraw the opinion and judgment of
October 30, 2008, and dismiss the appeal. 
See Tex. R. App. P. 42.2(b); Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL:  CAYCE, C.J.; WALKER, and
MCCOY, JJ.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: November 20, 2008




[1]See Tex. R. App. P. 47.4.